Title: From Thomas Jefferson to George Rogers Clark, 12 October 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond October 12. 1780

We have this moment learnt that there is in possession of Colo. Gibson at Fort Pitt or his Pay-master a quantity of Clothing fit for Soldiers: As Majr. Slaughter’s Corps we know is in want, and yours may possibly be, I have given Majr. Moore an Order to receive it, and deliver it to your order. I am with great respect Sir Your most obedt. humble servt,

Th: Jefferson

